Exhibit 10.2

2007 PTS HOLDINGS CORP.

STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of
                         (the “Date of Grant”), between PTS Holdings Corp. (the
“Company”) and George L. Fotiades (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement;

WHEREAS, in connection with the opportunity the Company offered the Participant
to exchange the unvested portion of his existing Option(s) in exchange for a new
grant of an Option under the Plan, the Participant elected to cancel such
unvested portion of his existing Option(s) in exchange for such new grant; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant the Options
(as defined below) provided for herein to the Participant pursuant to the Plan
and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

15. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) Cause: “Cause” shall mean (i) the Participant’s willful failure to perform
duties, (ii) the Participant’s conviction or confessing to or becoming subject
to proceedings that provide a reasonable basis for the Company to believe that
the Participant has engaged in a (x) felony or (y) crime involving dishonesty or
moral turpitude, (iii) the Participant’s willful malfeasance or misconduct which
is demonstrably and materially injurious to the Company and its Subsidiaries, or
(iv) the Participant’s breach of the material terms of any agreement with the
Company or its Subsidiaries, including, without limitation, any non-competition,
non-solicitation or confidentiality provisions thereof. Anything herein to the
contrary notwithstanding, the Company will give the Participant written notice
(a “Cause Notice”) not more than ten (10) calendar days after the occurrence of
the event or circumstance constituting Cause that comes to the attention of an
“executive officer” of the Company (as defined by the rules and regulations of
the Securities Exchange Commission for purposes of the Act), prior to
terminating the Participant’s employment for Cause. A Cause Notice will set
forth in reasonable detail the event or circumstances constituting Cause and, if
applicable, the conduct required to cure such event or circumstance. Except for
any actions or circumstances described in subclause (ii) above, the Participant
shall have ten (10) calendar days from his receipt of such notice with which to
cure such actions or circumstances. For purposes of this Agreement, no
termination of the Participant’s employment purportedly for Cause shall be
treated as a termination for Cause with the Participant’s receipt of a Cause
Notice, nor shall any termination of employment during the ten (10) day cure
period provided for in this section or after the Participant’s cure of the
action or circumstance that the Company asserted as constituting Cause, be
considered a termination for Cause for such stated reasons.

(b) Employment Agreement: The employment agreement entered into by the Company
and the Participant, dated April 19, 2007, as amended from time to time.

(c) Expiration Date: The tenth anniversary of the Date of Grant.

(d) Exit Option: Collectively, the Tier I Exit Option and the Tier II Exit
Option.



--------------------------------------------------------------------------------

(e) Good Reason: “Good Reason” shall mean (i) a substantial diminution in the
Participant’s position or duties, adverse change in reporting lines, or
assignment of duties materially inconsistent with his position; provided that
the Board’s requirement that the Participant resign from his position as
Chairman of the Board shall not constitute Good Reason if the Participant is
offered continued employment providing management-level management, consulting
and advisory services to the Company and the Participant continues to report
directly to the Board, (ii) any reduction in the Participant’s Base Salary (as
defined in the Employment Agreement), or (iii) failure of the Company to pay
compensation or benefits when due under the Employment Agreement, in each case,
which is not cured within 30 days following the Company’s receipt of written
notice from the Participant describing the event constituting Good Reason.

(f) Options: Collectively, the Time Option and the Exit Option to purchase
Shares granted under this Agreement.

(g) Plan: The 2007 PTS Holdings Corp. Stock Incentive Plan, as amended from time
to time.

(h) Securityholders Agreement: The Securityholders Agreement entered into
between the Company and the Participant in a form reasonably acceptable to the
Company.

(i) Subscription Agreement: The Management Equity Subscription Agreement dated
May 7, 2007 by and between the Company and the Participant.

(j) Tier I Exit Option: An Option with respect to which the terms and conditions
are set forth in Section 3(b) of this Agreement.

(k) Tier II Exit Option: An Option with respect to which the terms and
conditions are set forth in Section 3(c) of this Agreement.

(l) Time Option: An Option with respect to which the terms and conditions are
set forth in Section 3(a) of this Agreement.

(m) Vested Portion: At any time, the portion of an Option which has become
vested, as described in Section 3 of this Agreement.

16. Grant of Options. The Company hereby grants to the Participant the right and
option to purchase, on the terms and conditions hereinafter set forth, all or
any part of the number of Shares subject to the Time Option and the Exit Option
set forth on Schedule A attached hereto, subject to adjustment as set forth in
the Plan. The Option Price shall be $             per Share. The Options are
intended to be nonqualified stock options, and are not intended to be treated as
an option that complies with Section 422 of the Code.

17. Vesting of the Options.

(a) Vesting of the Time Option. Subject to the Participant’s continued
Employment through the applicable vesting date, the Time Option shall vest and
become exercisable with respect to twenty percent (20%) of the Shares subject to
such Time Option on each of the first five anniversaries of the Date of Grant.
Notwithstanding the foregoing, in the event of a Change in Control, the Time
Option shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and exercisable.

(b) Vesting of the Tier I Exit Option. Subject to the Participant’s continued
Employment through the applicable vesting date, the Tier I Exit Option shall
vest on the date, if any, when either (i) Blackstone shall have received cash
proceeds (exclusive of any transaction fee Blackstone or any other shareholder
in the Company may receive) or marketable securities from the sale of its
investment in the Company aggregating in excess of 2.75 times the amount of its
initial investment in the Company (such initial investment equaling
$914,680,907.54) (the “Initial Investment”) or (ii) Blackstone shall have
received a cash Internal Rate of Return of at least 20% on its Initial
Investment. For purposes of this Agreement, “Internal Rate of Return” means, as
of a given date, the internal rate of return compounded annually from April 10,
2007 with respect to the Initial Investment). Notwithstanding the



--------------------------------------------------------------------------------

foregoing, subject to the Participant’s continued Employment through the
applicable vesting date, in the event that the 2.75 multiple hurdle or the 20%
Internal Rate of Return hurdle (each as described in this Section 3(b)) is not
met, but the 2.0 multiple hurdle or the 15% Internal Rate of Return hurdle (each
as described below) is met, the Tier I Exit Option shall vest based on straight
line interpolation between the two points.

(c) Vesting of the Tier II Exit Option. Subject to the Participant’s continued
Employment through the applicable vesting date, the Tier II Exit Option shall
vest on the date, if any, when either (i) Blackstone shall have received cash
proceeds (exclusive of any transaction fee Blackstone or any other shareholder
in the Company may receive) or marketable securities from the sale of its
investment in the Company aggregating in excess of 2.0 times the Initial
Investment or (ii) Blackstone shall have received a cash Internal Rate of Return
of at least 15% on its Initial Investment.

(d) Termination of Employment. If the Participant’s Employment terminates for
any reason, the Option, to the extent not then vested and exercisable, shall be
immediately canceled by the Company without consideration. Notwithstanding
anything to the contrary in this Agreement, in the event of the termination of
the Participant’s Employment (x) by the Company without Cause, by the
Participant for Good Reason, or due to the Company’s election not to extend the
employment term under the Employment Agreement or (y) due to death or
Disability, (i) the Participant shall be deemed vested in any portion of the
Time Option that would otherwise have vested within 12 months following such
termination of Employment and (ii) the Participant shall have the opportunity to
become vested in any portion of the Exit Option that otherwise would have vested
within 12 months following such termination of Employment pursuant to
Section 3(b) and 3(c) hereof, as applicable, in each case, only to the extent
the applicable performance goals have been attained.

18. Exercise of Options.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
an Option at any time prior to the Expiration Date. Notwithstanding the
foregoing, if the Participant’s Employment terminates prior to the Expiration
Date, the Vested Portion of an Option shall remain exercisable for the period
set forth below:

(i) Death or Disability. If the Participant’s Employment is terminated due to
the Participant’s death or Disability, the Participant may exercise the Vested
Portion of an Option for a period ending on the earlier of (A) one year
following such termination of Employment and (B) the Expiration Date;

(ii) Termination by the Company Other than for Cause or Due to Death or
Disability. If the Participant’s Employment is terminated other than by the
Company for Cause or due to death or Disability, the Participant may exercise
the Vested Portion of an Option that became vested on or prior to the date of
termination for a period ending on the earlier of (A) 90 days following such
termination of Employment and (B) the Expiration Date and, for any portion of an
Option that became vested after the date of termination pursuant to Section 3(d)
above, the earlier of (I) 90 days following the date on which such portion of an
Option vests and (II) the Expiration Date; and

(iii) Termination by the Company for Cause. If the Participant’s Employment is
terminated by the Company for Cause, the Vested Portion of an Option shall
immediately terminate in full and cease to be exercisable.

(b) Method of Exercise.

(i) Subject to Section 4(a) of this Agreement and Section 6(c) of the Plan, the
Vested Portion of an Option may be exercised by delivering to the Company at its
principal office written notice of intent to so exercise; provided that, the
Option may be exercised with respect to whole Shares only. Such notice shall
specify the number of Shares for which the Option is being exercised and shall
be accompanied by payment in full of the Option Price. The payment of the Option
Price may be made at the election of the Participant (i) in cash or its
equivalent (e.g., by check), (ii) in Shares having a Fair Market Value equal to



--------------------------------------------------------------------------------

the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for more than six months (or such other
period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and partly in such Shares, (iv) if there is a public market
for the Shares at such time, to the extent permitted by the Committee and
subject to such rules as may be established by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate option price for the Shares
being purchased, or (v) using a net settlement mechanism whereby the number of
Shares delivered upon the exercise of the Option will be reduced by a number of
Shares that has a Fair Market Value equal to the Option Price, provided that the
Participant tenders cash or its equivalent to pay any applicable withholding
taxes. The Participant shall not have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, an
Option may not be exercised prior to the completion of any registration or
qualification of an Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
discretion determine to be necessary or advisable; provided, that the Company
shall use commercially reasonable efforts to take such actions as are necessary
and appropriate to register or qualify the Shares subject to the Option so it
may be exercised.

(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

(iv) In the event of the Participant’s death, the Vested Portion of an Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 4(a) of this Agreement. Any heir or legatee of
the Participant shall take rights herein granted subject to the terms and
conditions hereof.

(v) As a condition to the exercise of any Option evidenced by this Agreement,
the Participant shall execute the Securityholders Agreement and the Subscription
Agreement.

19. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any Affiliate. Further,
the Company or any Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

20. Legend on Certificates. The certificates representing the Shares purchased
by exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed or quoted or market to
which the Shares are admitted for trading and, any applicable federal or state
or any other applicable laws and the Company’s Certificate of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

21. Transferability. An Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall



--------------------------------------------------------------------------------

be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
an Option to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions thereof. During the Participant’s
lifetime, an Option is exercisable only by the Participant.

22. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or its Affiliates shall have the right and are
authorized to withhold any applicable withholding taxes in respect of an Option,
its exercise, or any payment or transfer under or with respect to an Option and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes. The
Participant may elect to pay any or all of such withholding taxes as provided in
Section 4 of the Plan.

23. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

24. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its Chief Financial Officer and a copy to the General Counsel, each
copy addressed to the principal executive office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

25. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.

26. Options Subject to Plan, Securityholders Agreement and Subscription
Agreement. By entering into this Agreement the Participant agrees and
acknowledges that the Participant has received and read a copy of the Plan, the
Securityholders Agreement and the Subscription Agreement. The Options and the
Shares received upon exercise of an Option are subject to the Plan, the
Securityholders Agreement and the Subscription Agreement. For the avoidance of
doubt, the Participant further agrees and acknowledges that (x) this Agreement,
in addition to any other stock option agreements previously entered into or to
be entered into by the Participant at any time following the date hereof, shall
be considered a “Stock Option Agreement” under the Subscription Agreement and
(y) the Options, in addition to any other stock options previously awarded or to
be awarded at any time following the date hereof, shall be considered the
“Option” under the Subscription Agreement. The terms and provisions of the Plan,
the Securityholders Agreement and the Subscription Agreement, as each may be
amended from time to time are hereby incorporated by reference. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the Securityholders Agreement or the Subscription
Agreement, the applicable terms and provisions of the Plan, the Securityholders
Agreement or the Subscription Agreement will govern and prevail. In the event of
a conflict between any term or provision of the Plan and any term or provision
of the Securityholders Agreement or the Subscription Agreement, the applicable
terms and provisions of the Securityholders Agreement or the Subscription
Agreement, as applicable, will govern and prevail.

27. Amendment. The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate this Agreement,
but no such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination shall materially adversely affect the rights of the
Participant hereunder without the consent of the Participant.

28. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

PTS HOLDINGS CORP. By     Its     GEORGE L. FOTIADES  



--------------------------------------------------------------------------------

Schedule A

The number of Shares subject to each Option is set forth below:

Time Option:

Tier I Exit Option:

Tier II Exit Option: